Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-21-2003

Lightfoot v. NJ Dept Corr
Precedential or Non-Precedential: Non-Precedential

Docket 02-1570




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Lightfoot v. NJ Dept Corr" (2003). 2003 Decisions. Paper 873.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/873


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                               UNITED STATES COURT OF APPEALS
                                    FOR THE THIRD CIRCUIT

                                               NO. 02-1570

                                         PETER C. LIGHTFOOT,
                                               Appellant

                                                       v

                          NEW JERSEY DEPARTMENT OF CORRECTION;
                          JUDY DAVIS; PAUL J. REED; ERNEST MARTIN

              On Appeal from the United States District Court for the District of New Jersey
                                     D.C. Civil No. 00-CV-04120
                               District Court: Hon. Stephen M. Orlofsky

                            Submitted Pursuant to Third Circuit LAR 34.1(a)
                                           November 4, 2002
                       Before: Becker, Chief Judge, McKee & Hill,* Circuit Judges,
                                        (Filed January 21, 2003)


                                       OPINION OF THE COURT

McKee, Circuit Judge:

          Peter C. Lightfoot is an evangelical Christian who was employed as a provisional

Institutional Trade Instructor at the South Woods State Prison. This case arises from his

termination from his allegation that his termination was motivated by religious

discrimination and retaliation for protected conduct in violation of his constitutional rights

and rights secured under Title VII and the New Jersey Law Against Discrimination

(“NJLAD”). He appeals from the grant of summary judgment to the defendants on his First


   *
       Honorable James C. Hill, Eleventh Circuit, sitting by designation.
Amendment free speech and retaliation claims under 42 U.S.C. § 1983, and his religious

discrimination and retaliation claims under Title VII and NJLAD. Our review of the district

court’s grant of summary judgment is plenary. Huang v. BP Amoco Corp., 271 F.3d 560,

564 (3d Cir. 2001).

        Inasmuch as the district court (Orlofsky, J.) has already set forth the factual and

procedural history of the case, we need not repeat that history here. See Peter C. Lightfoot

v. State of New Jersey Department of Corr., et al., No. 00-4120 (D. N.J. 2002). The

district court, in its Memorandum Opinion and Order, has carefully and completely

explained its reasons for denying Lightfoot the relief he seeks and granting summary

judgment to the defendants. We need not engage in a redundant analysis simply to reach the

same result.

        Accordingly, we will affirm substantially for the reasons set forth in the district

court’s Memorandum Opinion.




___________________

                                                      2
TO THE CLERK:

      Please file the foregoing opinion.

                                               /s/ Theodore A. McKee

                                               Circuit Judge




DATED: January 21, 2003




                                           3